UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6839


VICTOR J. BUENCAMINO,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; KENNY ATKINSON, Warden, Butner -
FMC,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever III, Chief
District Judge. (5:15-hc-02027-D)


Submitted:   July 23, 2015                    Decided: July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor J. Buencamino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Victor J. Buencamino, a federal pretrial detainee, appeals

the district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.       We    have   reviewed      the    record   and   find   no

reversible error.       Accordingly, although we grant leave to proceed

in forma pauperis, we affirm for the reasons stated by the district

court.   Buencamino v. United States, No. 5:15-hc-02027-D (E.D.N.C.

May 19, 2015).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument     would    not    aid   the   decisional

process.

                                                                          AFFIRMED




                                        2